Citation Nr: 0632925	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-44 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, P.M., M.T., G.B.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The veteran first filed a claim for service connection for 
PTSD in January 1992.  In a decision dated in April 1992, the 
RO denied the claim, but did not notify the veteran of his 
appellate rights.  This decision cannot be considered final 
and the veteran's January 1992 claim remained open.  The RO 
should assign the effective date of the award of benefits 
accordingly.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.  

2.  The medical evidence shows that the veteran is currently 
diagnosed with PTSD.

3.  The veteran did not engage in combat with the enemy.

4.  There is credible evidence that an in-service stressor 
occurred and the medical evidence links the veteran's PTSD 
diagnosis to the verified stressor.    


CONCLUSION OF LAW

The veteran's PTSD was incurred in active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.304(f) (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2006).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In light of the full grant of benefits sought on 
appeal in this decision, it is clear that no further 
notification or assistance with respect to establishing 
service connection is necessary. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) 
(2006) apply to all five elements of a "service connection" 
claim.  These five elements include (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Id.  
Thus, upon receipt of an application for a service-connection 
claim, section 5103(a) and § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In correspondence dated in	April 2003 and December 2004, 
the RO provided notice under the VCAA.  In these notices, 
however, the RO failed to address the elements of the degree 
of disability or the effective date of disability.  Despite 
the inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (providing that 
where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As noted, the Board is granting the veteran's 
claim for PTSD.  Therefore, the RO will have the opportunity 
to address the issues of the appropriate disability rating 
and effective date of the award at the time it implements the 
Board's decision.  At this time, any defect is harmless 
error.   

Evidence

The veteran's DD Form 214 showed that he earned the Vietnam 
Service Medal, Vietnam Campaign Medal, and others not 
indicative of combat.

In a treatment record from VAMC Fayetteville, North Carolina, 
dated in September 1982, it was noted that the veteran 
presented with complaints of depression, nervousness, and 
difficulty with jobs.  The provisional diagnosis was probable 
PTSD.  
 
The veteran's wife, P.P., in a letter dated in May 2003, 
described the veteran's psychiatric problems.  P.P. stated 
that the veteran had manic depression and bipolar disorder 
before she knew him, but in 1985, his psychiatric problems 
worsened.  P.P. described living with the veteran.  She 
stated that at times, he did not know who she was and 
occasionally threatened violence.  P.P. recalled a time where 
the veteran, holding earplugs in his hand, threatened to 
"throw a hand grenade" at her if she got closer because he 
thought she was Vietnamese.  P.P. also recalled a time when 
the veteran told her that she was going to hurt the baby.  
P.P. said that no baby was in the house.  P.P. stated that 
the veteran was subsequently admitted to several hospitals 
for psychiatric treatment.

J.F., an acquaintance who had known the veteran for more than 
50 years, submitted a statement dated in May 2003, in which 
he described the veteran's behavior.  J.F. recalled a time 
when the veteran woke up thinking he was in Vietnam and then 
went outside looking for Viet Cong.  The veteran was 
subsequently picked up by a sheriff's deputy while walking 
nude down the highway.  Before the veteran went to Vietnam, 
J.F. said, he was happy and well adjusted.  But since the 
veteran's return, J.F. stated that the veteran had suffered 
mentally and physically.

In a statement, dated in May 2003, the veteran described 
several incidents he experienced in Vietnam.  First, the 
veteran recalled a time when he was ambushed by ten Viet Cong 
while traveling toward Company Area D.  After the ambush, the 
veteran said he saw many dead bodies, including a Viet Cong 
who had cut the veteran's hair.  The veteran stated that he 
was bothered that a man could be his barber in the day and 
then try to kill him at night.  The veteran said he was 
"freaked out" at what he saw.

Next, the veteran recalled an incident in October 1968 in Qui 
Nhon while assigned to D Company, 40th Signal Battalion.  The 
veteran recalled when another soldier shot a grenade launcher 
nearby, causing the veteran to be thrown against a wall and 
lose his hearing temporarily.  The veteran also recalled an 
incident when another soldier "went on a rampage" and then 
killed himself.  The veteran stated that he had to remove 
blood and brain matter from the soldier's Jeep.   

In a VAMC psychiatric consult progress note, dated in 
December 2003, Dr. M.R. diagnosed chronic PTSD.  Dr. M.R. 
made the diagnosis after discussing the veteran's history of 
reported combat experiences from Vietnam.

The veteran's first wife, D.P., stated in a letter dated in 
February 1992 that the veteran had problems with nervousness 
and difficulty sleeping after returning from Vietnam.  D.P. 
stated that the veteran was always afraid and distrustful of 
people.  D.P. stated that the veteran often talked openly 
about the devastation and murder in Vietnam.  D.P. stated 
that she had to endure the veteran's temper outbursts 
throughout their marriage, which ended in 1980.  

In a VA examination report, dated in June 2004, Dr. K.H. 
stated that the veteran reported PTSD treatment in 1969 at 
Fayetteville VAMC.  Dr. K.H. confirmed that electronic 
records indicated diagnoses of both PTSD and bipolar 
disorder.  Dr. K.H. noted that when in the waiting room, he 
was talkative and jovial, but when he entered the examination 
room, he became very labile and cried often.  Regarding a 
specific stressor, the veteran reported to Dr. K.H. that he 
was in the Tet Offensive and saw combat casualties.  The 
veteran told Dr. K.H. that his problems started right after 
Vietnam.  

Dr. K.H. noted some obvious mood instability and that the 
veteran met the criteria for PTSD.  Dr. K.H. stated that the 
veteran had nightmares two to three times per week, avoided 
war movies, and had become less interested in social 
activities.  Dr. D.K. stated that the veteran had extreme 
irritability, difficulty concentrating, and easy startle 
response.  The veteran, she said, was unable to manage his 
finances.  The veteran was diagnosed with PTSD, bipolar 
disorder, mixed on Axis I, and assigned a Global Assessment 
of Functioning (GAF) score of 45.  Dr. K.H. reported that the 
claims file had been reviewed prior to completing the 
evaluation.

Treatment records from Fayetteville, North Carolina VAMC, 
dated in June 2003 through October 2004, reflected treatment 
for PTSD.  

In the veteran's notice of disagreement (NOD), dated in 
October 2004, he stated that his base was attacked during the 
Tet Offensive, sometime in late February or March 1969.  The 
veteran also stated that his service medical records, which 
were negative for history, complaints, or diagnoses of mental 
disorders, were proof that he was mentally sound prior to 
entering the military.  The veteran stated that although he 
was stationed in a "secure area," his duties included 
securing the perimeter.  This, the veteran stated, required 
shooting and being fire upon.  The veteran also stated that 
as a messenger, he had to leave the "secure area," which 
subjected him to small arms fire immediately upon leaving the 
area.

In response to the RO's request for stressor verification, 
the United States Armed Services Center for Research of Unit 
Records (USACRUR) issued a reply dated in December 2004.  In 
the reply, the USACRUR stated that morning reports showed 
that the veteran was assigned to Company D, 40th Signal 
Battalion from December 1968 to June 1969.  Military records 
also showed that the 40th Signal Battalion was located at Phu 
Tai, which was six kilometers southwest of Qui Nhon.  The 
USACRUR stated that military records showed that the Qui Nhon 
Tank Farm was attacked in January 1969 and the Qui Nhon 
Ammunition Depot was attacked three times in February through 
March of that year.  The attacks on the Ammunition Depot 
resulted in three U.S. military killed and 48 wounded.    

A transcript of a travel board hearing conducted at the 
Winston-Salem, North Carolina RO in August 2005, showed that 
the veteran, his spouse (P.P.), his brother-in-law (M.T.), 
and a friend (G.B.) testified.  The veteran testified that he 
was in the Tet Offensive of 1969 in Qui Nhon and Phu Tai.  
The veteran testified that he had come under fire from enemy 
rockets when they hit the ammunition depots nearby.  

G.B. stated that VA had not taken into consideration the 
danger that the veteran was exposed to when he traveled out 
of the secure areas for various reasons.  
G.B. described a time when one of the veteran's comrades went 
berserk and shot a grenade launcher nearby.  The veteran 
suffered some shrapnel wounds and had to clean up the sight 
of a subsequent suicide.  The veteran confirmed that that had 
happened.  The veteran stated that he felt his life was in 
danger many times while in Vietnam.  The veteran denied 
seeking treatment for mental health issues after these 
incidents while still in service.  

M.T. testified that he had heard the veteran refer to his 
experiences in Vietnam and seemed distressed because of it.  

G.B. stated that the veteran initially sought treatment for 
mental health issues in 1969 at the VAMC in Fayetteville, 
North Carolina, but that the records were unable to be 
located.  G.B. also stated that the veteran was diagnosed as 
bipolar with schizophrenia back then.  G.B. also stated that 
PTSD was not a qualified ailment until 1984.  G.B. also 
stated that he knew the veteran before he went to Vietnam and 
that when the veteran returned he was a different person.  

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. 
§ 3.304(f) (2006).  Section 4.125(a) of 38 C.F.R. 
incorporates the Diagnostic and Statistical Manual of Mental 
Disorders-IV (DSM-IV) as the governing criteria for 
diagnosing PTSD.  38 C.F.R. § 4.125(a) (2006).  Veterans who 
have engaged in combat with the enemy are afforded additional 
considerations with respect to service connection claims.  
See 38 U.S.C.A. § 1154(b) (West 2002).  For a PTSD service 
connection claim, if the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) 
(2002); 38 C.F.R. § 3.304(f)(1) (2006).   

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
is insufficient proof of a stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  Dizoglio, 9 Vet. App. at 
166.  VA adjudicators are not bound to accept the statements 
of history provided by the veteran simply because treating 
medical providers have done so and based their diagnoses upon 
them.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In corroborating the occurrence of the claimed stressor, it 
is not necessary to corroborate every detail of the claimed 
stressor, such as the veteran's own personal involvement.  
Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002).  
Independent evidence of the occurrence of a stressful event 
that implies personal exposure to that event is sufficient to 
objectively corroborate the claim of exposure.  Id.  Unit 
records showing attacks on a veteran's unit are "credible 
supporting evidence" that the veteran experienced the 
attacks personally.  Id.    

Analysis

After carefully reviewing the record, the Board finds that 
the evidence supports the veteran's claim of entitlement to 
service connection for PTSD.  As the medical records attest, 
it is undisputed that the veteran has been diagnosed as 
having PTSD.  The VA examiner confirmed the diagnosis under 
the criteria set forth in DSM-IV, and as such, the diagnosis 
is sufficient for service connection.  Thus, the first 
criterion is satisfied.  

Regarding the second criterion, the Board first notes that 
the veteran did not engage in combat with the enemy while 
serving in Vietnam.  The veteran's personnel records are 
negative for any such service and his DD Form 214 does not 
reflect that the veteran earned any awards or medals 
indicative of combat service.  Thus, verification of the 
claimed stressor can only be satisfied by corroborative 
evidence that substantiates or verifies the veteran's 
statements as to the occurrence of the claimed stressor.  
Whether the stressor alleged by the veteran actually occurred 
is a factual determination that is within the VA's 
discretion.    

The Board finds the evidence sufficient to verify the 
veteran's claim that he participated in the Tet Offensive in 
1969 and came under fire from the enemy.  The veteran's 
recollection of the incidents, as provided in submitted 
statements and hearing testimony, are corroborated by the 
independent verification from USACRUR that such incidents 
occurred as the veteran described.  Additionally, the service 
records place his unit in the vicinity of these attacks at 
the time they occurred.  This evidence is sufficient to find 
that the veteran experienced the attacks personally.  
Pentecost, 16 Vet. App. at 128-129.  

Finally, the medical evidence has linked the claimed stressor 
to the current PTSD diagnosis.  In her report, Dr. K.H. noted 
the veteran's participation in the Tet Offensive as his 
specific stressor and subsequently diagnosed PTSD.  It is 
clear from the report that in Dr. K.H.'s opinion, a nexus 
exists between the stressor and the PTSD diagnosis.  In view 
of the facts of this case, the Board finds that service 
connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.	


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


